DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 82/00754 (Seed) in view of U.S. Patent Application Publication No. 2005/0283097 (Weintraub) and U.S. Patent Application Publication No. 2009/0069191 (Mohammed et al.).
Regarding claim 1, Seed teaches a process for recovering one or more blastocysts from a uterus of a human (col. 11, lines 24-33; pg. 16, lines 20-23), comprising: placing a device (Figure 1, catheter, 10) transvaginally into a cervical canal of the patient (pg. 6, lines 14-27; pg. 10, line 34-pg. 11, line 3; pg. 11, lines 24-36; Figure 1); delivering fluid through the device (10) to the uterus and applying a vacuum to the uterus to aspirate fluid and entrained one or more blastocysts from the uterus (pg. 6, lines 14-27; pg. 10, line 34-pg. 11, line 3; pg. 11, lines 24-36; Figure 1). Seed does not expressly state the method further comprises a step of causing a disruption to the uterus and/or one or more retained embryos.
Seed further teaches “[f]ailure to recover the embryo results in an…unwanted pregnancy in the donor”, and “[r]epeat flushing and embryocidal agents described herein control this problem" (pg. 31, lines 23-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Seed to include a step of causing a disruption to the uterus and/or to one or more retained embryos remaining in the uterus following removal of one or more blastocysts from the uterus as further taught by Seed, because causing such a disruption to the uterus following blastocyst retrieval reduces the chance that any retained embryos remaining in the uterus will form an unwanted, viable pregnancy (pg. 31, lines 19-36). Seed does not specify the disruption is caused by applying ultrasound energy in the uterus.
However, Weintraub teaches a process for terminating an unwanted pregnancy (abstract), comprising: causing a disruption to the uterus by applying ultrasound energy in the uterus to terminate the unwanted pregnancy (abstract; [0004]; [0013]; [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seed such that the disruption to the uterus is caused by applying ultrasound energy in the uterus as taught by Weintraub, because Weintraub teaches terminating a pregnancy via applying ultrasound energy in the uterus noninvasively achieves termination “without pathological effects on other tissue” ([0039]). Seed and Weintraub do not teach the method further comprises performing a biopsy procedure on the one or more recovered blastocysts to remove one or more of trophectoderm cells or inner cell mass from the one or 
However, Mohammed et al. teaches a method, comprising: performing a biopsy procedure on one or more blastocysts to remove one or more of trophectoderm cells from the one or more blastocysts ([0001]; [0038]); and performing at least one molecular diagnostic assay test on the one or more of the biopsied trophectoderm cells or inner cell mass recovered from the one or more blastocysts, wherein the at least one molecular diagnostic assay test includes genome hybridization or microarray gene chips (abstract; [0022]; [0028]-[0029]; [0037]-[0038]; [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seed et al. and Weintraub to include performing a biopsy on one or more of the recovered blastocysts to remove trophectoderm cells or cells from the inner cell mass for subsequent molecular diagnostic testing including genome hybridization or microarray gene chips of the biopsied cells as taught by Mohammed et al., because Mohammed et al. teaches performing such steps “can be used to detect a chromosomal or genetic abnormality” in an embryo ([0037]; [0038]).
Regarding claims 2 and 5, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. Seed teaches storing one or more of the removed blastocysts in a container (pg. 20, line 17-pg. 21, line 7); and selecting a blastocyst for implantation (pg. 21, lines 30-32).
Regarding claim 13, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. The modified method of Seed, Weintraub, and Mohammed et al. teaches causing the disruption to the uterus subsequent to the retained embryos implanting into the uterine wall (Weintraub teaches the disruption is caused when the gestational sac is visible via 
Regarding claims 3 and 4, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1 or 13. Seed does not expressly state the method comprises diagnosing and treating the one or more blastocysts.
However, Seed further teaches one or more blastocysts retrieved are diagnosed and treated (embryo "diagnosed" as lacking particular DNA or RNA material or characteristics, and "treated", pg. 12, line 33-pg. 13, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seed, Weintraub, and Mohammed et al. to include diagnosing and treating one or more retrieved blastocysts as taught by Seed, because Seed teaches diagnosing and treating a retrieved blastocyst permits "desirable traits to be introduced into the embryo" (pg. 12, line 33-pg. 13, line 8).
Regarding claim 6, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. Seed does not expressly state the method comprises returning at least one of the blastocysts to the uterus of the patient.
However, Seed teaches the process of blastocyst retrieval may be performed to retrieve one or more blastocysts from a patient and return one or more blastocysts to the same patient's uterus (pg. 20, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seed, Weintraub, and Mohammed et al. to include returning one or more of the retrieved blastocysts to the same patient’s uterus as taught by Seed, because doing so permits the practitioner to “harvest human embryos…in multiples following super-ovulation” to facilitate potential multiple attempts to 
Regarding claim 12, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. Weintraub teaches the disruption is caused when the gestational sac is visible via ultrasound imaging ([0039]), which occurs following implantation of the embryo in the uterine wall. Seed does not expressly state whether the disruption is caused prior to retained embryos implant in the uterine wall. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seed and Weintraub to cause the disruption before any retained embryos implant in the uterine wall, because Seed teaches an unwanted pregnancy resulting from one or more retained embryos may be terminated to prevent implantation of an embryo that has not yet implanted (pg. 31, lines 18-36).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 82/00754 (Seed) in view of in view of U.S. Patent Application Publication No. 2005/0283097 (Weintraub) and U.S. Patent Application Publication No. 2009/0069191 (Mohammed et al.) as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2011/0105834 (Wong et al.).
Regarding claim 7, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. Seed does not teach that the process further comprises receiving electronically at a clinic information from a host, the information derived from containers that uniquely identify the one or more blastocysts and associates the one or more blastocysts with respective women, the information including data that tracks transportation and processing of the one or more blastocysts. 
.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 82/00754 (Seed) in view of U.S. Patent Application Publication No. 2005/0283097 (Weintraub) and U.S. Patent Application Publication No. 2009/0069191 (Mohammed et al.) as applied to claim 1, and further in view of U.S. Patent No. 6,106,506 (Abell et al.).
Regarding claims 8-10, Seed in view of Weintraub and Mohammed et al. teaches all the limitations of claim 1. Seed does not teach the fluid is delivered and aspirated automatically, or that the fluid is automatically and cyclically delivered and aspirated.
However, Abell et al. teaches a process for recovering material from a human, comprising: automatically cyclically delivering fluid through a device placed within a body lumen and automatically cyclically applying a vacuum to the body lumen to aspirate fluid and entrained material (abstract; col. 5, lines 46-58; col. 9, line 62-col. 10, line 7; col. 11, lines 37-63; col. 12, lines 30-56), wherein the fluid is infused in periodic pulses and the vacuum 
Regarding claim 11, Seed in view of Weintraub, Mohammed et al., and Abell et al. teaches all the limitations of claim 10. Seed teaches the process avoids delivering fluid and the entrained one or more blastocysts out the fallopian tubes of the human (pg. 32, lines 1-14).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 17 September 2020, with respect to the objections of claims 1 and 6 and the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections and objections of 17 September 2020 have been withdrawn. 
Applicant’s arguments, see pages 4-5, filed 17 September 2020, with respect to the rejections of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and in light of the amendments to the claims, a new ground(s) of rejection is made in view of Seed, Weintraub, and Mohammed et al. as these references in combination better teach and/or suggest applicant’s claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/CARRIE R DORNA/Primary Examiner, Art Unit 3791